UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7416


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LAMONT DAVID SMITH,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Frederick P. Stamp,
Jr., Senior District Judge. (1:95-cr-00036-FPS-JSK-1)


Submitted:    September 1, 2009             Decided:   October 14, 2009


Before NIEMEYER, MOTZ and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamont David Smith, Appellant Pro Se.  Robert Hugh McWilliams,
Jr., John Castle Parr, Assistant United States Attorneys,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamont David Smith appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Smith, No. 1:95-cr-00036-FPS-

JSK-1    (N.D.W.    Va.   July   21,   2009).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                       2